IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-65,268-01


EX PARTE JOSHUA MAXWELL




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2001CR0031A FROM THE

186TH  DISTRICT COURT OF BEXAR COUNTY



Per curiam.   Hervey, J., not participating.

ORDER


	This is an application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071.
	Applicant was convicted of capital murder and sentenced to death on March 11,
2002.  In an unpublished opinion this Court affirmed the conviction and sentence. 
Maxwell v. State, AP- 74,309 (Tex.Crim.App. November 17, 2004).  This initial
application for writ of habeas corpus filed pursuant to Article 11.071, was timely filed
with the District Clerk on May 21, 2004.  A hearing was conducted in the convicting
court and findings of fact and conclusions of law were submitted to this Court for
consideration.

 Maxwell   -2-
	We have reviewed the record and the findings of fact submitted by the convicting
court.  Based on our review of the record and the findings of the trial court, the relief
sought is denied.
	IT IS SO ORDERED THIS THE 4TH DAY OF OCTOBER, 2006.
Do Not Publish